          Case 1:17-cr-00556-ER Document 28 Filed 04/01/21 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                 4/1/2021           Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 1, 2021

BY ELECTRONIC MAIL & ECF                 The April 2 sentencing is adjourned to July 14, 2021, at 3:30 p.m.
                                         SO ORDERED.
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
                                                                                   4/1/2021
40 Foley Square
New York, New York 10007

       Re:     United States v. Gilbert Armenta, 17 Cr. 556 (ER)

Dear Judge Ramos:

        The parties write jointly to respectfully request an adjournment of the sentencing
proceeding currently scheduled in the above-captioned case at 10:30 a.m. on April 2, 2021. The
parties are in continuing discussions regarding various forfeiture issues, among other sentencing-
related issues. To permit the parties to continue engaging in those discussions, the parties
respectfully request an adjournment of the sentencing proceeding until sometime during the week
of July 12, 2021.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              By:          /s/
                                                    Christopher J. DiMase / Nicholas Folly
                                                    Assistant United States Attorneys
                                                    (212) 637-2433 / 1060


cc:    Marc Weinstein, Esq., and Danya Perry, Esq.
